IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 97-11431



FLEMING COMPANIES INCORPORATED,
                                            Plaintiff-Appellant

                                versus

DAVID’S SUPERMARKETS, INC, ET AL
                                            Defendants

WILLIAM D. SIMS, JR
                                            Defendant-Appellee




          Appeal from the United States District Court
               for the Northern District of Texas
                          (5:97-CV-58)


                           November 3, 1998


Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     AFFIRMED.    See Local Rule 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.